DETAILED ACTION

Amendment
Acknowledgement is made of Amendment filed 01-25-22.
Claims 1, 11, 18 and 21 are amended.
Claims 10 and 17 are canceled.
Claims 1-9, 11-16 and 18-21 are pending.

Response to Arguments
Since claim 21 has been amended, the Claim Objections of claims 7 and 21 of last Office Action is withdrawn.
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 11-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moriyama et al. (US20160374205).
	Re Claim 1, Moriyama show and disclose

wherein the first surface treatment layer comprises a Zn deposited amount of 20 to 1,000 µg/dm² (Zn applied in the surface treated layer is 30 to 300 μg/dm.sup.2, [Abstract]) and a Ni deposited amount of 20 to 200 µg/dm² (the surface treated layer is composed of the Zn alloy, the proportion of Zn in the Zn alloy is 51% by mass or more, [Abstract]; and In the surface treated layer composed of a Zn alloy consisting of Zn and Ni, the proportion (% by mass) of Zn in the surface treated layer [=amount (μg/dm.sup.2) of Zn applied/{amount (μg/dm.sup.2) of Zn applied+amount (μg/dm.sup.2) of Ni applied}×100] is controlled to 51% by mass or more, [0078]; therefore, Ni is 49% or less, e.g. 40%, that is amount of 24 µg/dm² to 240 µg/dm²), and 
the second surface treatment layer comprising a Zn deposited (For example, the intermediate layer in the copper foil with a carrier according to the present invention may contain one or two or more selected from the group consisting of Cr, Ni, Co, Fe, Mo, Ti, W, P, Cu, Al, and Zn, alloys thereof, [0103]; For example, the intermediate layer can be formed as follows: A layer is formed on the carrier, the layer being a metal monolayer consisting of one element selected from the group consisting of Cr, Ni, Co, Fe, Mo, Ti, W, P, Cu, Al, and 
Moriyama disclosed claimed invention except for the second surface treatment layer comprises a Zn deposited amount of 10 to 1000 µg/dm², since  Moriyama disclosed the second surface treatment layer comprises a Zn deposited (Zn or Zn alloy, [0103]-[0107], see above), and Moriyama did not 
Re Claims 2-3, Moriyama show and disclose
The surface treated copper foil according to claim 1, wherein the Ni deposited amount of the first surface treatment layer is from 20 to 180 µg/dm²; from 30 to 100 µg/dm² (e.g. 24 µg/dm² to 240 µg/dm², see claim 1 above).
Re Claims 4-5, Moriyama show and disclose
The surface treated copper foil according to claim 1, wherein the Zn deposited amount of the first surface treatment layer is from 100 to 700 µg/dm²;  from 300 to 500 µg/dm² (Zn applied in the surface treated layer is 30 to 300 μg/dm.sup.2, [Abstract]).
	Re Claim 6, Moriyama show and disclose
The surface treated copper foil according to claim 1, wherein the first surface treatment layer comprises a Co deposited amount of 30 µg/dm² or less (contains one or more of molybdenum, cobalt, and tungsten, the amounts of these elements applied are 5 μg/dm.sup.2 or more, [0109]).
Re Claims 11-12, Moriyama show and disclose

Re Claim 13, Moriyama show and disclose
The surface treated copper foil according to claim 1, wherein the copper foil is a rolled copper foil (a rolled copper foil, [0304]; furthermore, the limitation of “rolled” is a product-by-process limitation, and the process limitation “rolled” in claim 13, do not generate the patentability in a claim drawn to structure. In re Thorpe, 277 USPQ 964 (Fed. Cir. 1985). ).
Re Claim 14, Moriyama show and disclose
The surface treated copper foil according to claim 1, wherein the first surface treatment layer is to be adhered to an insulating substrate (the copper foil with a carrier according to the present invention, the surface treated layer includes a resin layer thereon, [0025]).
Re Claim 15, Moriyama show and disclose
A copper clad laminate (the copper foil on a copper clad laminate board, [0224]) comprising the surface treated copper foil according to claim 1, and an insulating substrate (the copper foil with a carrier according to the present invention, the surface treated layer includes a resin layer thereon, [0025]) adhered to the first surface treatment layer of the surface treated copper foil.
Re Claim 16, Moriyama show and disclose

Re Claims 18-19, Moriyama show and disclose
The surface treated copper foil according to claim 5, wherein a ratio of the Ni deposited amount of the first surface treatment layer to a Ni deposited amount of the second surface treatment layer is 0.01 to 2.5; from 0.6 to 2.2 (The amount of nickel applied in the intermediate layer is more preferably 100 μg/dm.sup.2 or more and less than 1000 μg/dm.sup.2, [0108]).
Re Claim 20, Moriyama show and disclose
The surface treated copper foil according to claim 19, wherein the first surface treatment layer comprises a Co deposited amount of 30 µg/dm² or less (contains one or more of molybdenum, cobalt, and tungsten, the amounts of these elements applied are 5 μg/dm.sup.2 or more, [0109]).
Claims 7-9 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moriyama et al., in view of Fujisawa et al. (US20110189501).
Re Claims 7-9 and 21, Moriyama show and disclose
The surface treated copper foil according to claims 1 and 20 respectively,
Moriyama does not disclose
wherein the first surface treatment layer comprises Rz of 0.3 to 1.5 µm; 

Therefore, it would have been obvious to one having ordinary skill in the art to use the surface treatment layer of a copper foil with a surface roughness Rz as taught by Moriyama in the electronic device of AAA, in order to make the surface treatment layer of a copper foil to have a surface roughness Rz in a workable range for the electronic device; and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848